OFFICE   OF THE ATTORNEY   GENERAL           OF TEXAS
                                   AUSTIN                                         5,
                                                                       ,
Q-CM1m
A-o-




         IionorablaOrore@ 8. ShrpD8rb
         Coaptrollrr of Pub110 Aeoouat*
         Justin, T.xar

         mar     Sir:




                                                            u8at  for our
         oplnlon on how                                      oorrrot amount
         of taxes on 08r                                    8 you b8vr girrn                 _
         UI.
                                                   r rnd thr inromtion
                                                   lth you, carbon blaok
                                                   PI or nsturrl       in




                    Y&~orfatr that  you ars having ditfioulty in
          arrlvhg  at 8 value on rhich to il?urr thr oarbon black
          tax prr8orlbrd in hOtiOn   45 Of Art1018 ‘7047Of V8rnOn'O
          AMotatd       Clri). SbtUtr@   Of TWB.      Tou     adrlsr       that        nom
          oi the carbon blrak prohC8r* rant       to drduot from thr
          prloe, ror which thr comno~it? lr mold at the alrtant
          2arkat3, euch ~xpsI?~es *e paokll?- Tieterlnl, shipping
          lobor, shippi=    x-?terla 1, O~i88iOU,    technical sxprns~,
          rrproca~ring   ccat, sad warahousl~.